Explanations of vote
Oral explanations of vote
(DE) Madam President, today we finally saw the introduction of a transitional period for existing nutritional and health claims on the labels of food intended for children. The Commission had forgotten that and tried to leave Parliament holding the baby. We have prevented it from doing so. We have compelled the Commission to make a statement acknowledging the need to introduce transitional periods for claims relating to children's health and development too. The only problem, however, is that the Commission's long-standing refusal to present a proposal to this effect has distorted competition. Products have already been taken off the market because the Regulation has entered into force in the meantime. It has been a seriously botched job on the part of the Commission.
In addition, I tabled a motion on behalf of my group for the deletion of Article 4. That was a political demonstration. We stand by our opinion that this Regulation is senseless. It is not possible to produce nutrient profiles for all foodstuffs. Almost half of the Members of this House share that view. EFSA, the European Food Safety Authority, has now stated that it cannot see itself being able to provide nutrient profiles for all products. Nonsensical red tape - a superfluous piece of legislation!
(FI) Madam President, I think it is very important that we should try and have health claims on products, but it is right that we need to ensure that they are true and based on knowledge. It is not appropriate for a company to produce the research and 'commercial arguments' itself, as if that were enough to win the arguments about health. In other words, the research and knowledge must be found to be proper and correct and therefore reliable.
It is very important to ensure that nutrition and health claims are correct and that this would also enable someone to switch to a healthier diet. This is especially important with children and young people because we know the serious problems which there are at present in Europe with obesity, type II diabetes and other related conditions. We need to make sure that the nutritional value is good and that the health claims are true.
(CS) Madam President, I voted against the report on the liberalisation of the secondary market in spare parts. It is an inconsistent strategy.
On the one hand we insist that the industry develop cars that are increasingly safe and we combat industrial piracy. However, in contradiction to this Parliament has today legalised the production of copies of spare parts, which allegedly makes them cheaper. Consumers, however, will not be guaranteed an uncompromised standard of safety in the repaired vehicle. Liberalisation supporters, mainly from the UK, affirm that SMEs will benefit from this policy. The majority of cheap copies of patent spare parts today, however, are produced in Asia, not in Europe. In spite of this, in the 10 Member States where design has not been protected to date, the cost of spare parts is 7% higher than in the remaining 17. The latter continue to protect design like Japan and other major car industry leaders. I would like to draw attention to the fact that in the case of an accident both car users and pedestrians will be now be more at risk because of non-original spare parts of a lower quality. This directive is unfortunately an example of inconsistent EU strategy.
(CS) Madam President, I would also like to express my disagreement with limiting legal protection of industrial design for spare parts. We are witnessing an unprecedented level of interference in the area of industrial rights. If there are abuses of monopolies by industrial rights owners, ordinary legal instruments such as licence requirements can be applied. The creation of an industrial design incurs significant costs, which is why legal protection is pertinent from an economic point of view, too. Its abolition will not lead to liberalisation of the spare parts market as expected by the Commission, but in all likelihood to an increase in the price of the end product. The foreseeable reaction of producers to the presence of independent producers in the spare parts market will be to offset their losses through higher prices. It is also of concern that the lower cost of independent producers' spare parts will result in lower levels of safety and quality. What troubles me is that in the final analyses it will be the customer who will be placed at risk.
(DE) Madam President, I wish to say that I voted for the Castiglione report and that I believe it to be a very balanced report, particularly if we consider the way it started out, with 800 amendments tabled in the Committee on Agriculture and Rural Development. The efforts of both the rapporteur and numerous Members have undoubtedly borne fruit in a sector beset with severe difficulties; it is absolutely essential that we give winegrowers the prospect of better times ahead.
I believe this report lays the foundations for progress, and I hope that the European Commission, acting in the spirit of the new Treaties, will take due account - full account, if at all possible - of the decisions of the European Parliament.
(EN) Madam President, today's vote on the reform of the wine market is a resounding success for the European Parliament and for the various vine-growing regions and wine producers. For example, we were able to ensure that it will remain permissible to enrich wines with sucrose. Parliament also rejected the Commission's plans to enact provisions at this stage prescribing the lifting of the ban on new planting in 2014. In this case we proposed a practicable solution whereby the decision on liberalisation would not be taken until a study had been presented in 2012. With regard to the labelling of individual wines, we also reached an agreement that takes due account of the various designation systems used in Europe. We succeeded, moreover, in incorporating a safeguard into the wine-market regulations which protects the Bocksbeutel, the specially shaped bottles used in my home region of Franconia.
Ladies and gentlemen, we have presented a very balanced framework today which will be a good basis for the forthcoming negotiations in the Council. The ball is now in the Council's court; we in Parliament have performed our task and performed it very well.
(PL) Madam President, I am delighted that the European Parliament has supported the Committee on Agriculture's proposal, and especially the Polish Members' amendment authorising the use of sales designations such as 'fruit wine', 'apple wine' or 'currant wine'. Such wines have been produced in my country since the 13th century - for almost 800 years - and I am pleased that the European Parliament has recognised the reality and the fact.
In conclusion, I would congratulate the President on her excellent conduct of the proceedings, especially in today's heated - sometimes over-heated - atmosphere. Madam President, I pay tribute to you as a true representative of the British school of parliamentary behaviour.
(IT) Madam President, ladies and gentlemen, on the vote on the common organisation of the market in wine, I should like to point out that I voted for Amendment 294, tabled by Mr Lavarra of the PSE and of which I am co-signatory, because I consider that consumers have the right to know whether saccharose has been added to the wine they are drinking and because product traceability is now a general principle advocated by the Union and I do not see why it should not be applied in the wine sector.
For the same reason, I voted for Amendment 310, tabled by the UEN Group; neither has an impact on the compromise that Mr Castiglione has worked so hard to achieve. Lastly, as to the differing line that I have taken on these issues with respect to the Group to which I belong, citizens' interests mean that the only political stance which I feel I have to obey is one of accepting any proposal which protects those interests, whatever the Group from which it comes.
(LT) The Commission's position on the Council regulation on the Common Market Organisation for Wine discriminates against certain countries, especially the new Member States.
The project to promote EU wines in third countries is intended to boost trade, but for some reason it happens to be linked to the areas of previously exploited vineyards and data on average wine production over the last three years. The Commission intends to support wine exports and certain labels. Producers and exporters in the countries supported would benefit from competitive advantage. The fact that wine producers in Lithuania and some other countries with no vineyards are not receiving any support is unacceptable.
I voted against the report.
(CS) I supported the reform of the wine market, which will improve the quality and competitiveness of European wines. This primarily concerns Italy, where illegal vineyards should be grubbed-up and subsidies for overproduction of poor-quality wines should be discontinued. The reform, however, must not favour Southern producers over Northern ones. I am categorically against any grubbing-up of vines in Moravia, where everything that is produced is used and where traditional wine production is of great importance both culturally and for tourism in the area. I object to a ban on sugaring in Eastern Europe, including Moravia, unless wine acidification, practised in Southern countries, is also banned. I do not understand why Moravian winegrowers should buy expensive must from Southern countries, only to replace a 200-year-old tradition of sugaring, thereby changing the traditional bouquet and taste of their quality wines. This is contrary to the principles of competition in the internal market and I cannot but disagree with it. I thank those colleagues who during voting time stood behind us and in doing so let common sense prevail. The Commission will now have to conform.
(CS) We have seen the southern European states that have a strong viticulture sector defend tooth and nail their wine surpluses. In the meantime, due to excessive subsidies, the low prices of surplus wine are pushing quality wines from other Member States out of the market. I object to the fact that while the Commission treats the European wine industry leaders with kid gloves, countries like the Czech Republic are treated in a strict and even harsh manner. How else can we interpret the proposal to maintain the frequent use of must in the southern parts of the EU, while banning the addition of sucrose. I am therefore very pleased that Parliament approached the reform responsibly and brought to it an element of equal and just treatment. By supporting the addition of sucrose, Parliament benefited the Czech Republic among other countries, demonstrating its impartiality and resistance to influences based on conflicting national interests. I understand that a reform of the wine market is necessary. I do not doubt the fundamental goals, rather the manner in which they are being achieved. I highlight the importance of maintaining the principle of equal treatment and non-discrimination.
(CS) Madam President, ladies and gentlemen, I voted against Mr Castiglione's report like the other Members from the Czech Republic who belong to the Czech Civic Democratic Party (ODS). A reform approached in this way will be of no benefit to Czech, Moravian or, for that matter, European wine-growing. Instead of liberalisation and a reduction in regulation and the administrative burden, which would be of real help to the wine sector, there is a tendency towards more regulations, restrictions and orders. Central planning has never shown to produce positive results; nor will it do so in the wine sector. That is the reason why I did not support this report.
Madam President, my constituency of south-east England is the fastest-growing wine-producing region in Europe. The consequence of climate change is that a greater acreage of England is now given over to viticulture than at any time since the reign of Henry II, during the last period of European warming.
Home Counties winegrowers have never looked to the EU for subsidy. Kent and Surrey, Sussex and Hampshire, Oxfordshire, Buckinghamshire and Berkshire are planted with commercially viable vineyards that stand or fall by the quality of their produce. Yet their very success now threatens to count against them as they approach the limit of permissible commercial cultivation.
Having remained outside the European regulatory regime and having eschewed the handouts, they now find that they are to be regulated anyway.
Just as we do not ask Brussels for money, so we do not want Brussels restrictions. All English wine-producers ask is to be left free to compete.
(IT) Madam President, ladies and gentlemen, I gave a definite 'no' to a document further impaired by the adoption of various amendments which have made it worse, and in particular because of the introduction of sugaring which we had managed to stave off for years, taking the view that sugaring is no more than a way of making up for nature.
The majority of this House rejected must aid which, even though it is no more than a financial measure, would nevertheless have mitigated the damage brought about by allowing sugaring. This is a victory for the countries of the North and a defeat for the countries of the Mediterranean area which have been unable to defend the highly vocational nature of their territories. This CMO is detrimental to the quality and the typical and genuine nature of products, and damaging for wine growers, producers and consumers.
(ES) Madam President, I think that it has been very positive today, the fact that we have given a charter of rights to the alliance of civilisations which were supported in their time by President Zapatero and the UN Secretary-General Kofi Annan. I believe that this is a good start.
Moreover, I believe that the Charter of Fundamental Rights which we have signed today enshrines the true nature of our civilisation and not the integrismo of those who came here today to oppose it, an attitude which is regrettable and violent. It is also regrettable and violent when Islamic radicals adopt this same dogged adherence to ingrained traditions. These two forms of radicalism, are what we need to eradicate in order to have peace and not terrorism.
(IT) Madam President, ladies and gentlemen, I should like to point out that I voted against, although in error I voted for - and I give official notification of that - the report on terrorism.
A hypocritical report, a report which shows the cowardly attitude of the Europe of institutions towards terrorism. It does not even have the courage to call it by its name: Islamic terrorism. Then, this House voted against an amendment tabled by myself and other UEN Members in which we called Europe's attention to Al-Qaeda's infiltration of the Maghreb. We obviously tabled it a few days ago, and unfortunately yesterday's events proved us right beyond our most pessimistic forecasts. The Islamic butchery of Al-Qaeda has hit the poor people of Algiers, and also causes the Islamic butchery of those people, who are probably themselves Islamic.
It is shameful that this is happening at Europe's door and this House throws out an amendment which calls for retaliatory action, because Europe cannot close its eyes to the threat on its doorstep.
(BG) I abstained in the vote on the resolution against terrorism because, of course, I do not support the development of terrorism but I cannot support such a document either, which, to my mind, only spreads further panic among European citizens and further contributes to the attainment of the ultimate goal of terrorism, i.e. terror itself. Still, I was satisfied with the proposed amendments by the Union for Europe of the Nations Group, which were adopted, stating that everything has to be treated from the cause, as the ancient proverb goes that each illness has to be treated from the cause. Therefore, if, for instance, we fail to exert pressure on Israel to stop its segregationist policy and the building of its wall separating the Arabs and depriving them of basic human rights they have, we shall contribute much more to the fight against terrorism than we could by tapping telephones and organizing surveillance of web sites. Still, the amendments proposed against by the Union for Europe of the Nations Group should not have been rejected as it called for attention to the development of terrorism inside Europe because in my country banned terrorist organizations develop under the umbrella of the ruling MRF party.
(FI) Madam President, I think this resolution is fine but slightly inconsistent as you get the impression in some places that one is, as it were, surrendering to terrorism. In other words, it does not seem to accept the idea that terrorism should be eliminated entirely, that it should be pulled up by the roots; and Mrs Muscardini of the UEN Group raised this point in her oral amendment. To me this is one of those issues which perhaps should have been examined in more detail when this report was being discussed.
I think the European Union line should be absolutely clear on terrorism. We promote democracy, human rights and freedom of expression, and can under no circumstances approve of terrorism. I would also have liked to see more weight given to the importance of education when addressing its causes. For example, the fight against terrorism in the Palestinian Autonomous Territories should mainly be based on education, so that future generations can be educated and brought up free of hatred and can therefore learn to live in peaceful coexistence with their neighbours.
(DE) Madam President, in the fight against terrorism, we must deploy all means that are effective, available and compatible with the rule of law. If the Union wants to win that fight, it must cooperate with partners.
I voted against this resolution because of its anti-American tone. Instead of standing up against terrorism, the author and many others take a stand against partnership with the United States in the fight against terrorism. Another reason why I voted against the draft resolution is that it calls on the Commission and the Council to bring detainees from Guantánamo to Europe. That would amount to importing terrorism into Europe. It would be a misguided act.
The third reason why I voted against the resolution is that it rejects measures which are demonstrably usable in the fight against terrorism, namely the extension of passenger name records to Europe and a reinforcement of Europol.
Written explanations of vote
in writing. - (PT) The Aviation Agreement with Morocco is the second agreement relating to the so-called 'common European airspace' and the first concluded, in this context, with a country outside the continent of Europe.
On a more prominent political note we regret the fact that this agreement - as also unacceptably happened in the case of fisheries - does not explicitly make it clear that 'territory under the jurisdiction of the Kingdom of Morocco means territory under Moroccan sovereignty in accordance with International Law', thus ensuring respect for international law and the legitimate and inalienable rights of the Saharan people.
Moroccan sovereignty over the territory of Western Sahara is not legally recognised under international law, as the International Court of Justice at The Hague emphasised in its opinion delivered in October 1975. Morocco, which is occupying the territory of Western Sahara illegally, consequently has no sovereignty or jurisdiction over that territory.
Moreover, this agreement is based almost exclusively on support for two aims which we oppose: the opening of markets and the harmonization of regulations to promote competition in air transport.
in writing. - (PT) In June and July this year, the Commission received the third and fourth applications for mobilisation of this Fund. The applications related to two German undertakings and a Finnish one, all operating in the telecommunications sector, in the manufacture of mobile phones to be precise.
Both applications are connected with the relocation of production to third countries, causing 4 211 workers to be laid off.
So far, in addition to these two applications and two French requests which have already been approved, the Commission has received further applications from Italy, Malta, Spain and Portugal. These applications will have to be approved early next year.
As we have mentioned, the existence of this fund cannot serve to 'cushion' the unacceptable social and economic costs of relocation of undertakings and the associated redundancies.
We therefore insist that a regulatory framework must be established to prevent and penalise relocations of undertakings. We consider that any grant of public aid to undertakings must be conditional upon long-term commitments by those undertakings in terms of regional development and employment, and they must not be granted any aid that may be used to promote relocations. Equally, it is essential to strengthen the role of workers' representatives on the boards of directors of undertakings and in the taking of management decisions of a structural nature.
in writing. - (CS) The total funds taken from the European Globalisation Adjustment Fund represent around 3.6% and involve only three countries. Globalisation, however, affects all human activity to a greater or lesser extent. The low level of use of these funds invites at least two questions: first, are the effects of globalisation so limit, and second, do we know how to obtain resources from the Fund? In other words, firstly we can ask whether we need this Fund. If we think we do, then, secondly, we need to provide a better definition of the potential effects of globalisation and review the rules for obtaining funding so that the Fund becomes accessible and intelligible to other countries and their more problematic regions. Indication of economic, social and other elements would also help in this regard. Justification, such as 'unexpectedness' on the part of the Commission, is difficult to accept. Based on the above doubts, I voted against the proposal.
in writing. - (PT) The mobilisation of the Flexibility Instrument, along with the amendment of the Interinstitutional Agreement, is an integral part of the draft Community budget for 2008.
Thus, in addition to the correction of 1 600 million in the multiannual financial framework, with the mobilisation of the Flexibility Instrument it is also proposed to supplement the funding for the European global navigation satellite system programmes (EGNOS-GALILEO) by approximately EUR 200 million. Moreover, through the mobilisation of the Flexibility Instrument, the EU Common Foreign and Security Policy (CFSP) is also to receive a further EUR 70 million in funding.
It should be noted that the rapporteur emphasises that 'external actions in general, and the CFSP in particular, are not sufficiently catered for in the long term compared to the demands now identified'. He explains that the 'demands identified' include reinforcement of the EU 'missions' in Kosovo and Afghanistan. In this way, added impetus is given to the EU's increasing interference and military intervention in support of NATO operations, both in the Balkans - an example being the preparations to support the 'unilateral declaration of independence of Kosovo', in violation of international law -, and in Central Asia, notably by funding these 'missions' out of the Community budget. These are political and military objectives with which we clearly disagree.
in writing. - (PL) Madam President, mobilisation of the Flexibility Instrument, like revision of the financial perspective, is the natural outcome of the conciliation agreement of 23 November concerning the budget for 2008. The Flexibility Instrument is intended in principle to safeguard the budget plan in exceptional circumstances that are difficult to foresee. In my modest experience, however, use of this exceptional instrument rarely meets the criteria laid down in the interinstitutional agreement.
Such is the case with the draft budget for 2008. Both the EUR 200 million to finance the Galileo programme in 2008 and the sum of EUR 70 million under Heading IV, to cover increasing needs in the CFSP area, are solutions to problems that were foreseeable. Despite the reservations of the European Parliament delegation, which pointed to a lack of adequate funding for satellite navigation and insufficient funding in relation to the European Union's international ambitions, it did not succeed in convincing the Council of the need to increase the relevant budget allocations.
In its final form, the financial perspective boded difficulties that manifested themselves in preparing the budget for 2008. The truth of the matter is that, in the course of the conciliation procedure, Parliament resolved problems created by the Council. Given the misrepresentation of this situation in the media, we should draw the right conclusions for the future.
in writing. - (SV) We cannot endorse a system in which taxpayers' money is used to market European agricultural products in third countries. We think that restraint should be exercised in such ventures, particularly in developing countries, since we risk damaging domestic industry. We think that the EU should be encouraging local agriculture in these countries, not undermining farmers there. Thriving local production can mean a chance for these countries to develop economically and a way forward for democratic development.
in writing. - (PT) Simplifying the European legislation on information provision and promotion measures for agricultural products on the internal market and in third countries is most important for the development of a simpler and more manageable CAP.
I approve the Commission's proposal to improve the system, in particular the regulatory consolidation involving the merging of the two regulations relating to the internal market and to third countries.
I am voting for the Golik report, and would highlight the reference it makes to the need to pay more attention to the issues of information and promotion in the WTO negotiations.
in writing. - (PL) Madam President, I am voting in favour of the adoption of Mr Golik's report on the proposal for a Council regulation on information provision and promotion measures for agricultural products on the internal market and in third countries.
The rapporteur rightly points out that in order to make progress in formulating a simple and effective agricultural policy for Europe, the Community system of information provision and promotion measures for agricultural products on the internal market and in third countries needs to be simplified.
I agree that information campaigns should serve to make consumers fully aware of sustainable CAP production, the high quality of EU agricultural products, organic farming and the health aspects.
.
in writing. - (EL) In view of the fact that the discussions at the WTO and the commitments will result in the abolition of export refunds, cuts in Community aid amounting to EUR 20.1 billion, and price cuts of 48% - 73% for most EU agricultural products, there will be severe repercussions on agricultural income.
With the proposal for a regulation, the Commission aims to counteract the negative consequences arising in the past from GATT and the previous CAP reforms, which will be intensified to a greater degree with the WTO and expected CAP reforms. The consequences will be felt mainly in the distribution of agricultural products, both to third countries and to EU countries, since import duties and internal aid for Community agriculture will be drastically reduced at the same time.
Promotion and information programmes are therefore being proposed. However, the funds allocated to those programmes can do nothing to counteract the consequences. The result will be an aggravation of the problems of distributing Community agricultural produce to third countries and also within the EU, a reduction in prices paid to the producer, and outright disaster for small and medium-sized farmers, who already earn only a borderline agricultural income. On the other hand, the programmes will be of benefit mainly to large agricultural enterprises with competitive production costs.
in writing. - (PT) The Common Organisation of the Market (CMO) in fisheries and aquaculture products, one of the four pillars of the Common Fisheries Policy, is to be the subject of in-depth restructuring.
The priorities are revision of aspects relating to consumer information on fisheries products and a more equitable distribution of the value added to the products along the whole marketing process (with special emphasis on the initial point of sale).
The EU is also to find solutions to counteract the 'social dumping' which is now common practice in some third countries and which is reducing our fisheries products' ability to compete.
National interests are protected in this report and it therefore deserves to have my vote.
in writing. - (PT) We welcome the approval of the report on the CMO in fisheries products, which sends a clear signal to the European Commission that an ambitious revision of this CMO is urgently needed in order to increase its contribution to guaranteeing incomes in the sector, improving the marketing of fisheries products and increasing the added value of these products, notably by means of a substantial increase in funding.
Given that the CMO should provide an effective response to the objectives for which it was established and that the insecurity of incomes in the fisheries sector is attributable largely to the form of marketing in the sector, the price formation at the initial point of sale and the irregular nature of fishing, we regret that the Committee on Fisheries rejected our proposals which really go to the heart of the matter, including among others:
the introduction of maximum rates of profit;
the need for public aid and the establishment of effective market intervention mechanisms;
the consideration of production costs in the definition of guide prices;
the introduction of financial compensation for voluntary temporary reductions in the catch or the fishing effort.
We shall nevertheless continue to put the case for these fair measures.
in writing. - The common organisation of the market in fisheries products is intended to ensure stability in the market and security of income for those involved in the sector. These aims and, indeed, the aims set out in the EC Treaty are worthy and should have led to prosperity in Europe's fishing communities.
Unfortunately, the past two and a half decades of centralised Brussels control in the form of the CFP have been disastrous for those communities. A thriving market with job security are not achievable within the context of the CFP, and control of fisheries management must be returned to the nations dependent on fisheries.
in writing. - (PT) As we have pointed out, the national authorities have long complied and ensured compliance with the requirements in force under international agreements in the area of civil aviation. Cooperation between the EU Member States and between those states and other countries is already a reality, a reality that could be further encouraged and developed but which already ensures respect for each country's sovereignty, for workers and their rights (guaranteeing social harmonisation, in particular, by the application of the most favourable conditions), and for the rights of users.
However, the powers of each Member State in the area of civil aviation are gradually being transferred to the EU, a process that is particularly negative when it occurs in an area in which there are no clearly defined limits.
Essentially, the establishment of the European Aviation Safety Agency signifies another 'step' in that direction. It should be stressed that this agency will be responsible for exercising powers that are at present exercised by each of the national authorities. Basically, this is a measure designed to bring about what has been called the 'single European sky' and the liberalisation of air transport and air navigation at EU level. This liberalisation for the sake of financial profitability calls into question workers' rights, quality of services and safety levels.
in writing. - The Leichtfried report marks the culmination of complex negotiations involving the Parliament, the Council and the Commission. The extension of the powers of the EASA is an important development for aviation safety in Europe and my group was able to support the final compromise.
in writing. - (IT) Madam President, ladies and gentlemen, I confirm my previous vote for the Leichtfried report. The negotiations between Parliament and the Council, with the assistance of the Commission, have led to this text which, although it does not completely satisfy some of the demands which I have supported, is a good compromise. I should like to stress the important role that the European Aviation Safety Agency will play as regards the monitoring not just of aviation but also of company practices. The Agency will be responsible for renewing and issuing certificates and licences and for monitoring the application of uniform safety standards.
It will also be able to impose fines if safety is not properly implemented. I am therefore pleased by the compromise reached with Amendment 15 which makes the Agency fully independent and impartial, including in matters relating to the revocation of licences and the imposition of fines. I should also like to stress that staff will have a major role to play in the development and the work of this body. As a result, I fully share the rapporteur's concern to improve the status of this work, possibly by drawing on the potential offered by the European Union's Staff Regulations.
in writing. - I shall be voting for this report and I must congratulate the rapporteur on what is a technical issue of great importance. I would however like to make a few points.
Regarding cabin crew licensing, clearly this issue causes some concern in certain Member States and has resulted in a determined lobbying effort by the cabin crew trade unions. I believe the rapporteur has found a compromise that allays fears held by some Member States, yet recognises the importance of the role cabin crew play. Some airlines frankly abuse cabin crew by not only treating them as mere 'waiters in the sky' but by employing them on contracts that pay minimum rates, for maximum hours, after paying for their own training.
Secondly it is important to recognise that EU-OPS, as approved by this Parliament, now come under EASA competence. But I would take the opportunity to remind the Commission and EASA that flight and duty times as contained in Subpart Q of the EU-OPS Regulation cannot be changed until a study into fatigue has been commissioned and the wider industry consulted.
Finally I hope now that other aspects of aviation safety and security can be introduced EU wide, including cockpit door and baggage hold surveillance.
in writing. - (PT) As is generally the case with regulations in this area, the specific objectives of this report are based on harmonisation of the laws, regulations and administrative provisions of the Member States in order to promote the development of the European internal market, in this case with respect to nutrition and health claims made on foods.
The proposal consists of two amendments to Regulation (EC) No 1924/2006 of the European Parliament and of the Council on nutrition and health claims made on foods, and the purpose of the proposal is to provide for an adequate transitional period for health claims referring to children's development and health.
Nutrition claims which have been used in a Member State before 1 January 2006 in compliance with the national provisions applicable and which are not included in the Annex to Regulation (EC) No 1924/2006 may continue to be used for three years after the Regulation comes into force. Health claims other than those referring to children's development and health also benefit from transitional measures detailed in Article 28(5) and (6) of the Regulation. Similar transitional measures are now provided for claims referring to children's development and health.
in writing. - I voted to approve this report because of the checks that need to be made to ensure the health and nutritional claims made. Whilst healthy eating for many is essential for a prolonged and active life it is also essential that adequate information is provided to the consumer. For too long claims made by some manufacturers of popular consumer products have led to consumers being misled over the nutritional and health properties of these products. I call on the Commission to devote as much time as needed to ensure adequate clarity for European citizens.
in writing. - (NL) Liberalisation of the market in car parts has been the subject of heated debate ever since 1993. I think the abolition of design rights in respect of visible car parts is long overdue. So I wholeheartedly support the Commission proposal, because at present there is no properly functioning single market in these parts.
When functional items such as wing mirrors and lights have to be replaced, the parts needed to restore the car to its previous condition must be readily available. I am for European liberalisation as swiftly as possible, so I favour a transitional period that is as short as possible - five years. I shall of course be voting against amendments which make it possible for Member States to drag their feet over liberalisation during the transitional period.
in writing. - (PT) This report contains some amendments to the proposal for a directive to liberalise the secondary market in spare parts, applicable to the motor vehicle industry, the machinery industry and the capital goods and consumer goods industries.
The Commission proposal advocates unprotected markets, whereas this report advocates a transitional period of 5 years for countries where there is market protection, as in the case of Portugal.
We know that, on the one hand, protected markets lead to large undertakings having a monopoly on the trade in spare parts since, in protected markets, the consumer has to buy a replacement for a defective or damaged part from the original producer. The argument used is that the design of the product must not be altered, the best known example being that of the motor vehicle industry, although this proposal for a directive also applies to other industries. But there are practical cases where the replacement of a simple part requires a whole combination of parts, with the associated costs for the consumer.
In the meantime, on the other hand, there are factories in Portugal connected with the motor vehicle industry in particular, which continue to operate thanks to their production of spare parts for the well-known makes and for which the 'liberalisation' of the market could cause serious problems.
in writing. - (FR) In the Lehne report on the legal protection of designs, I decided to support and lend my signature to an amendment proposing an eight-year transition period before complete liberalisation of intellectual property rights on component parts of complex products, such as motor vehicles, used for the purpose of restoring their original appearance. So far, impact studies have not shown any significant reduction in the consumer price of these parts in the Member States where the system has already been liberalised.
I am also convinced that the European Union is undermining its own interests here. Other parts of the world are engaged in protecting their manufacturing by means of industrial property rights, and the European Union - while declaring its desire to protect consumers and to combat counterfeiting - is making the wrong choice.
The issues at stake are economic balance in the automotive sector and the safety of European vehicle users.
in writing. - (FR) The directive on the legal protection of designs and models, as submitted to the House, proposes complete liberalisation of the market in component parts, notably in the motor vehicles sector.
The rapporteur's text alters the proposal significantly by advocating that Member States be permitted to retain legislation strictly protecting designs and models for a further five years. Retaining the manufacturers' monopoly on the production of component parts is a means of preventing the loss of Community jobs to countries like Turkey, Brazil and Korea, where production costs and quality are lower.
Over-hasty liberalisation of this sector could also entail major risks, notably in terms of safety. If vehicle manufacturers are to have no responsibility for the production of component parts, there will be nothing to guarantee their compliance with specifications and no assurance of quality. Surely we must put vehicle users' protection and safety before any economic or political considerations.
So, having attacked the postal service, the railways and the energy and electricity sectors, Brussels now has vehicle manufacturers in its sights. There would seem to be no limit to the logic of ultra-globalism and forced deregulation for ideological reasons.
(Explanation of vote cut short pursuant to Rule 163(1) of the Rules of Procedure)
in writing. - (PL) Madam President, the internal market is a highly complex structure that has balanced the interests of the various groups dependent on it for many years in succession.
The aim of this directive is to achieve complete liberalisation of the secondary market in spare parts. On the one side, therefore, we have broad groups of manufacturers of spare parts who are demanding that their rights in respect of free competition and the prohibition of a market monopoly be taken into account; on the other, we have car manufacturers (and here we are obviously focusing on the automobile industry) who base the defence of their spare parts production on the legal protection of designs.
In this situation, which at first sight seems insoluble, I support the approach of the rapporteur, who proposes a system under which designs would be protected for a limited period. In practice, the protection period would be closely based on the life cycle of the complex product.
I also agree with the rapporteur that upon the introduction of a new protected design, the protection of spare parts involved in the old design should lapse. It should also lapse when a design that does not have a replacement ceases to be manufactured. That proposal seems to me the most suitable arrangement and the one that will best protect the interests of the groups involved.
I also support the proposal for a transitional arrangement whereby Member States under whose legislation design protection exists for component parts may retain such design protection for five years after the entry into force of the directive.
in writing. - I supported the compromise package and rejected those amendments seeking to extend the transitional period for the "repair clause".
in writing. - I support a competitive European market for spare parts. This will help drive down costs for consumers and boost business for small and medium enterprises. As a result, I support the Commission proposal, which would open spare parts markets to competition.
As such, I am unable to support amendments which increase the time allowed for the market to be liberalised for up to 8 years. This would slow the progress of achieving our goal of a competitive market for spare parts.
in writing. - (SV) We vote against the report and the Commission proposal for the following reasons:
We had hoped that the reform would mean a saving for the Union's taxpayers and that the wine industry would be decoupled from financing through the common agricultural policy. In the long term, we think that Community subsidies for European wine manufacturing financed by taxes must cease.
We think that it is reprehensible to use taxpayers' money in order to market European wines. It is in conflict with Parliament's alcohol strategy, which promotes a restrictive view on the marketing of alcoholic beverages. In that context, to increase spending on marketing measures is an unfortunate reflection of double standards.
We are also opposed to the proposals which advocate the use of European taxpayers' money to market wines in third countries. We think that caution should be exercised in the marketing of European wines, particularly in developing countries, since it poses the risk of stifling domestic industries. The Union should not undermine local producers in developing countries but, instead, support them.
in writing. - (IT) Madam President, I am voting against this report, not because of Mr Castiglione's general approach which includes some positive points such as imposing quantitative limits and environmental compatibility on grubbing-up, banning the use of must from outside the EU and extending measures which can be managed independently by the Member States. In my opinion, however, endorsing the practice of sugaring and the provision under which this practice does not have to be indicated on the information label for consumers are critical points. The passage on the so-called fruit wines is also entirely questionable, as is the report's general approach in relation to must. I hope, as an Italian, that Minister De Castro and his colleagues will be able to negotiate a legislative reference framework that is more respectful of quality and consumers' rights.
in writing. - (PL) Madam President, I fully support Mr Castiglione's report on the proposal for a Council regulation on the common organisation of the market in wine.
The creation of a wine market governed by simple and effective rules on production and principles of healthy competition on the Community market will not only improve the quality of European products; it will also raise the fruit farmers' standard of living.
It is also important that consumers should be aware of the production cycle of a given product and its precise origin.
Furthermore, these arrangements will be decidedly beneficial for the production of fruit wine in my own country, and that is the main reason why I support the report.
in writing. - (PT) We are voting against this report because it does not significantly alter the most important aspects of the European Commission's bad proposal for the vineyard and wine sector.
As we have always said, we disagree with this liberal position, which claims to be a move towards dismantling the common organisation of the market in the wine sector. The European Parliament itself examined this and went so far as to allow the addition of sugar and increase the possible rate compared with the levels then in force.
But one of the most serious aspects is the fact that it leaves the whole question of liberalisation of planting rights from 2013 open, although the rapporteur recognises that this will only serve to concentrate production in the hands of the biggest wine-growers, who already enjoy the benefit of substantial public aid and other privileges.
Equally, we regret that the proposals we made to maintain planting rights and support the restructuring of wine-producing areas, especially family farms, small and medium-sized wine-growers and wine cooperatives were not adopted, although we note with satisfaction that some proposals were approved, notably the proposal advocating the distillation of alcohol intended for drinking.
in writing. - (PT) Although I agree with the need to reform the CMO in the wine sector and broadly speaking support the European Commission's proposal, I consider that the Castiglione report has made an important contribution, proposing some amendments which substantially improve the Commission's document.
I note, among other positive aspects, the introduction of the possibility of continuing aid for the distillation of alcohol intended for drinking.
I voted for Amendments 33 and 223 because I consider that the liberalisation of the sector should not be abrupt, and I rejected Amendments 314, 347, 293 and 217 because I do not agree with the introduction of the possibility of continuing the procedure of enrichment with sugar, a practice that could cause imbalances between producers, and I therefore support the European Commission's original text here.
in writing. - (FR) I welcome the general thrust of this report with its thorough overhaul of the European Commission proposal, which had included, by the way, a massive grubbing-up operation affecting 400 000 hectares of vines. That proposal ignored the social realities of the wine-growing sector and would have resulted in further land lying fallow, to the detriment of the landscape. The report views grubbing-up as a potentially useful measure, to be proposed on a voluntary basis.
Another positive proposal concerns the possible implementation of restructuring measures in the wine industry. The European wine industry needs powerful, successful operators in order to withstand international competition.
On the other hand, the proposals on crisis prevention, while necessary, do not go far enough. Given the extent to which production fluctuates, the proposed measures would be merely palliative. What is lacking is a proper crisis-management mechanism that adds something new to the existing measures.
Lastly, I am sorry there is no provision for indication on the label of enrichment through the addition of sucrose: this would have been a straightforward, transparent means of information for the consumer.
in writing. - (DE) In the common organisation of the wine market, the Commission seeks to take account of the special characteristics of wine-producing regions by delegating more responsibility and creating more scope for initiative.
Today the European Parliament has set down these very aims on paper. We have absolute confidence in our proposals, which were adopted by all Members of Parliament from all Member States. Viniculture in Europe is part of our heritage. The cradle of global wine production is here in Europe. Viniculture means business, income and jobs. It is not the task of the Commission to seek market balance by limiting our production or by changing the rules to make production impossible. It is, however, the Commission's task to safeguard our share of global markets and to ensure that our products enjoy the international prestige they merit. The aim must not be to restrict the market but to open up new markets. Why should we alter winemaking methods for wines that are selling well? Our winemaking methods are rooted in ancient cultures and traditions.
Today the European Parliament has clearly reaffirmed its support for more market measures, national budgets and scope for regional initiative, for socially sensitive phasing-out of intervention measures and for the preservation of existing oenological practices, in other words the addition of sucrose and rectified concentrated must (RCM), with these additives being placed on an equal footing by means of additional RCM subsidies.
I hope that our proposals will be incorporated into the new common organisation of the market in wine.
in writing. - (DE) In years when conditions are unfavourable for vine-growing and when there is too little sunshine, the fructose content of grapes is insufficient to produce the volume of alcohol required for fermentation. For this reason we add sugar, which does not alter the taste of the wine. The crucial point is that the sugar is added before fermentation and not afterwards, which means that it is not a matter of sweetening sour wine, and the addition of sugar is only permissible for table wines and vins de pays.
This should remain the case in future. The Commission's plans to replace beet sugar, which has hitherto been the standard additive, with grape must from the southern regions with production surpluses, do not stand up to scrutiny. Apart from the impassioned debate among experts regarding variations in flavour, there is also an environmental argument. It does not make sense to me to transport grape must all the way across Europe to areas that already have their own supply of sugar beet.
in writing. - (SV) The amendments to the report which we had to consider in today's vote are quite ludicrous. An example: the amount of sugar to be contained in different kinds of wine should in fact be left to the consumers who buy the products themselves to decide. It should not be determined in decision-making processes between the EU institutions.
Producers in other parts of the world have managed to produce wines which appeal to the tastes of European consumers and at the same time are cheaper than European wines. According to the majority in the European Parliament, this must be combated by pumping more money into the agricultural policy and by conducting various campaigns.
There is no doubt that excellent wines are produced in Europe. The question of principle is whether it is right for poorer countries to be crowded out in order to favour European wine production.
It is important to have a perspective which takes all factors into account, including the public health interest, when wine production is discussed. This is lacking in the report.
For these reasons I have voted to reject the Commission proposal and the European Parliament report on the matter. Wine producers should operate in a free market and not, as at present, receive huge subsidies from the EU.
in writing. - (FR) The wine-growing people of Languedoc and Roussillon - of the red-grounded Cross of Toulouse, symbolising the century of revolt that began with Marcelin Albert in 1907 and continued with André Castéra in 1976, the people whose land stretches from the Rhone to the Garonne - are under threat from the European Commission. It wants to remove them and plant their lands instead with colonies of retired Brits. Tea drinkers are to oust the men who live by harvesting grapes and making wine in the Minervois, in Corbières and Costières and the Picpoul vineyards.
This is a crime against civilisation! And it is being perpetrated under the mendacious cover of alleged over-production. But what is the truth?
The truth is the 150 000 hectares of illegal vineyards in Spain and Italy. It is those illegal vines that ought to be grubbed up, because what is being talked of as excess production is, in fact, excess importation - amounting to 12 million hectolitres every year.
Moreover, for every vine that we grub up, a new one will be planted on the Pacific Rim; and when China develops a taste for wine we are likely to find ourselves with a worldwide shortage.
in writing. - (DE) With its proposal for the reform of wine production, the Commission seems to have come up with yet another pièce de résistance. On the one hand, it is trying to dry out Europe's wine lakes by giving financial rewards for reductions in the total vineyard area, while on the other hand it intends to allow vine-planting everywhere after 2013. If the growing restrictions are lifted, however, labour-intensive hillside vineyards will become unviable.
As if it were not enough to make these wine producers fear for their existence, the planned sugaring ban would deprive the whole of northern Europe of its harvest in years with relatively little sunshine, while the abolition of aid for concentrated grape must would ultimately make wine production impossible in southern Europe too. Add to that the mooted ban on the designation 'table wine', which would inevitably result in a surfeit of varietal wines of the lowest category, and it becomes impossible to avoid the notion that the planners of this reform simply lack the necessary expertise and sensitivity. The Castiglione report is an improvement on these proposals, which is why I have voted for it.
in writing. - (FR) My colleagues and I backed Giuseppe Castiglione's report on the common organisation of the market in wine by a large majority.
In particular, I supported four amendments that I consider essential not only for safeguarding the European wine-growing industry, especially in Burgundy and Franche Comté, but also for making it more competitive.
I voted in favour of Amendment 271, opposing the Commission plan to put an end to chaptalisation. It is, in fact, vitally important that we should maintain the wine-making traditions of chaptalisation that are carried on in many regions of Europe, including Burgundy and Franche Comté - which I happen to represent.
I also supported Amendments 33 and 223, opposing complete liberalisation of planting rights from 1 January 2014: the interests of wine-growers dictate that we should wait until the end of the grubbing-up scheme, to see how effective it has been, before we contemplate liberalisation.
Finally, I voted for Amendment 107, seeking to maintain compulsory distillation.
In general I am satisfied with the amendments that Parliament has made; I supported this report and I hope it will have a positive influence on the Agricultural Council on 17-19 December, where the interests of our regions will be at stake.
in writing. - (IT) Madam President, ladies and gentlemen, I am voting for the report by our esteemed colleague Mr Castiglione. There has long been a need for a reform of the wine sector that restores the profile and competitiveness of Community wines and enables European producers to recapture former markets and capture new ones. European, especially Italian, producers are experiencing fierce competition from new producers.
This is due not so much to a downturn in internal consumption as to exaggerated production costs, to over-rigid and complex regulations, which often limit the possibility of adjusting production to suit changes in demand, and to over-timid promotion and marketing policies. We need to make the most of the quality of European and Italian wines. To enable the European Union to consolidate its leading position in the wine sector, the reform of the CMO in wine should focus on improving quality, and that means promoting, safeguarding and reinforcing regional, designation of origin and geographical indication wines, which represent quality European products on the world market.
in writing. - (DE) In years when conditions are unfavourable for vine-growing and when there is too little sunshine, the fructose content of grapes is insufficient to produce the volume of alcohol required for fermentation. For this reason we add sugar, which does not alter the taste of the wine. The crucial point is that the sugar is added before fermentation and not afterwards, which means that it is not a matter of sweetening sour wine, and the addition of sugar is only permissible for table wines and vins de pays. This should remain the case in future. The Commission's plans to replace beet sugar, which has hitherto been the standard additive, with grape must from the southern regions with production surpluses, do not stand up to scrutiny.
in writing. - I voted for this report but there are still many areas of concern that Parliament has chosen not to address, notably to make the sector more competitive against third country imports, and to improve the quality of wine produced at EU level. Sadly national and regional priorities have got in the way of a lasting reform programme.
In Europe we must protect our quality wine, and we must also address the issue of producing quality wines at an affordable price. There is no doubt the Commission's proposals have been watered down. Thankfully, however, my amendment to lift the de minimis criteria, and those amendments to allow chaptalisation have been accepted by Parliament. These amendments are crucial for northern countries and my own wine producers in the United Kingdom.
The European wine industry still faces many threats, and in the EU we are seeing our own market share disappearing to New World countries.
But why? It is because they can produce excellent-quality wine at an affordable price and with a marketing strategy that is based on what the consumer wants in the 21st century; not what the Romans planted in the third. We need quality, not quantity, and we need to produce wine that offers value for money.
in writing. - The wine market in the EU depends upon the widest variety of choice and upon local production which is sustainable. For many, the issue of wine is as close to a cultural issue as language itself. This is why this vote today was such a contentious one.
The impact of sugar labelling or of denying wineries from using sugar additives would have had a prohibitive effect on wine production in northern Europe. Many excellent wines now originate from the UK and particularly in the south-east of England. This has been the case since the Romans first brought wine to the UK.
I voted to maintain this tradition and for an open market.
in writing. - Conservatives voted against this resolution for the reasons that, firstly, the motion calls for more EU involvement through the proposed Reform Treaty and would thus extend the competence of the EU into the highly sensitive area of national security. Conservatives believe in a strong partnership at a global level with all those nations fighting the war on terror, and especially with our American allies. This motion fails to recognise the need for cooperation rather than harmonisation on this issue.
in writing. - The British Socialist Delegation (EPLP) welcomed and voted in favour of the resolution on terrorism. Whilst the final version of the resolution adopted by the European Parliament is not perfect, we recognise the importance of sending a clear, unequivocal signal to those who threaten our way of life that we shall not succumb.
The EPLP is convinced that the EU can and will do all it can to defeat terrorism and that with neighbouring Member States and international allies working together we are more likely to achieve this ultimate goal than by isolationist policies.
We take full responsibility for our role as parliamentarians to extensively scrutinise Commission proposals in this field to ensure that any legislation which is adopted is appropriate, proportionate and respects the fundamental rights of our citizens. We will continue to be critical of allies' policy where there are policy differences, however we recognise and welcome the on-going co-operation between the EU and democratic states, especially the important relationship between the EU and the US, in the field of Justice and Home Affairs. We remain convinced that it is through co-operation with our allies not antagonism or retaliation that we will defeat those who seek to destroy our values and principles through violence and hatred.
in writing. - (PL) Madam President, the EU Member States have a duty to combat terrorism in all its forms, while remaining within the bounds of law and respect for human and civil rights and freedoms. The fight against terrorism transcends national frontiers, and the need for international cooperation is obvious.
It is absolutely necessary that all institutions and authorities given special powers in the fight against terrorism be subject to full democratic control by an independent judiciary.
The fight against terrorism must not - as the resolution adopted today attempts to do - serve to increase the police and judicial powers of Brussels at the expense of the nation states. That is why I did not support today's resolution on terrorism in the EU.
in writing. - (FR) Terrorism has become a greater threat than ever before to the security of all European Union citizens. The EPP-ED Group has therefore made combating terrorism a priority and it had hoped to see the adoption of a resolution to that end.
The resolution tabled highlights how hard and how necessary it is to strike the right balance between security and respect for individual freedoms. In our European democracies we certainly do need to ensure that anti-terrorism measures are proportionate to their purpose, so that they do not compromise the personal freedoms of any of our citizens.
At the same time, we have to remember that the Union's primary aim is to defend the right of every European citizen to life and to security, and it pursues that aim by preventing and opposing terrorism.
It is unfortunate that a large number of distinctly disproportionate and, in some cases, unjustified provisions have upset the balance in this text. Despite the amendments that our group introduced, the resolution ultimately adopted in plenary reflects neither the spirit nor the letter of our position on this matter, and that is why I voted against it.
in writing. - (PT) Although it contains aspects that criticise, albeit mildly, the violations of human rights committed in the name of the so-called 'fight against terrorism' - violations which we clearly and firmly condemned from the outset - this resolution does not dissociate itself from the fight or seek to challenge it when international law is flouted and State terrorism is practised in its name.
Yes, it certainly calls for criticism of the violation of the right to a fair trial and data protection, the lack of transparency and democratic control, the refusal of the Council to answer 'allegations of abuse of powers under the pretext of counter-terrorism, in particular in the case of CIA extraordinary renditions and black sites'.
Nevertheless, we cannot accept that, under cover of the so-called 'fight against terrorism', Parliament should 'warmly welcome the adoption of the new Reform Treaty' and call on 'the Member States to ratify it'; that it should highlight, once again, that 'the US is an essential partner in this field', adopting US foreign policy lock, stock and barrel; or that it should call for 'the powers of Europol to be reinforced' and for it to be accorded 'independent power to conduct investigations'.
in writing. - I could not support today's motion for a resolution on the fight against terrorism for a number of reasons.
Firstly, its enthusiastic welcome for the Reform Treaty (Lisbon Treaty) is not one I can share in. I believe the Reform Treaty will not make Europe a safer place for citizens of Member States.
I also have concerns regarding the civil liberties aspects of this motion for a resolution. This motion for a resolution, although it has some excellent points, is unbalanced with too great an emphasis on legislation and security cooperation.
in writing. - (DE) Europe has become more of a target for terrorists because it has allowed itself to be reduced to the role of an accomplice in the breaches of international law and human rights committed in the name of US foreign policy and also because it has not managed to act as an honest broker on the Palestinian question. It is high time the EU recognised that mass immigration from the Islamic world is a potential security risk, particularly since emigration to Europe has become a means of acquiring martyr status and the infiltration of the Christian West by Muslim immigrants has been declared a religious objective.
Instead of acting accordingly and pressing for an immediate halt to immigration from Islamic countries as well as getting to grips with the repatriation of illegal immigrants, the EU is adopting a softly-softly approach to avoid vexing the Muslims who are here already. It is chiefly because this report seems to regard the EU Reform Treaty, with its disdain for democracy, as the cure for terrorism that I have voted against it today.
in writing. - (IT) We asked the European Parliament to deal seriously with the problem of terrorism at the July part-session. Some clever person decided, however, to talk about it in September and vote in December: another five months wasted and yet more words aiming more to defend the rights of freedom of expression of terrorists, who are making increasing use of information networks, than to protect the safety of European citizens and the other countries attacked by terrorism.
We award the Sakharov Prize to Mr Osman and we leave him alone to fight to defend the lives of millions of people in Darfur, we continue to ignore the violence of the Islamic fundamentalists in Somalia and we weep crocodile tears for the 50 victims in Algeria.
Shame!
For that reason I cannot support your resolution and I shall vote against it.
in writing. - (EL) The European Parliament resolution matches and in many respects outstrips the reactionary policy and anti-democratic measures of the EU, which, on the pretext of fighting terrorism, restricts the fundamental personal rights and democratic freedoms of workers. It calls for still greater strengthening of police and judicial cooperation between the enforcement mechanisms and secret security services of the Member States, Europol and Eurojust, and for greater effectiveness in the operation of the SIS II and VIS databases, in order to extend and increase the effectiveness of the monitoring and filing of information on workers throughout the EU. Not only does this resolution align itself fully with the new dimension which the EU is giving to its 'counter-terrorism strategy', i.e. combating and preventing so-called 'violent radicalisation', but it demands that the strategy should be fought for and that it should be aimed, amongst other things, against 'incitement to commit violent actions'. This strategy against 'radicalisation' reveals the real target of this so-called 'counter-terrorism' policy of the EU and its enforcement mechanisms: all those who resist and challenge its reactionary policy. However, no matter how many resolutions are passed by the political mouthpieces of the monopolies, they will not stop the opposition movements and the steadily growing groundswell of opinion challenging the EU itself as an imperialist inter-state union of European capital.
in writing. - The Fine Gael delegation in the European Parliament voted against paragraph 16 of the resolution on the Commission's Legislative and Work Programme 2008 as we are vehemently opposed to any EU initiative to establish a European Common Consolidated Corporate Tax Base (CCCTB). We welcome the fact that the Commission does not intend to propose legislation on this matter in its programme for next year.
Tax competition is vital for promoting growth, attracting investment and enabling Member States, especially those in the Eurozone, to manage their economy. The ECB sets interest rates and the Stability and Growth Pact sets borrowing and inflation requirements for the Eurozone, tax policy is therefore one of the most important instruments left to Eurozone Member States under the Treaty and must be safeguarded.
The Fine Gael MEPs believe an EU CCCTB would lead eventually to the establishment of a single tax rate in Europe and are strongly against it.
in writing. - (PT) We are voting against this resolution because the proposals expressing our serious concern over the acceleration of the process of liberalisation and deregulation, which is occurring in many sectors and which poses a threat to employment, the quality of services provided and the future of public services in the EU, were not accepted. What remains is biased against the State as a supplier of services of general interest, since the whole emphasis is on liberalisation.
Monetary and fiscal policy in the EU has also been restrictive, the prime objective being to stabilise prices and consolidate the budget in accordance with the Stability and Growth Pact even though we know that the process of nominal convergence has an adverse effect on economic growth and employment, economic and social cohesion, real convergence between the EU Member States, and public investment.
It also lays emphasis on the neoliberal Lisbon Strategy, which has been the principal instrument used in the EU to promote the liberalisation and privatisation of services and public facilities, flexibility and adaptability in labour markets, wage reductions and the opening up to private interests of most social security provisions, including pensions and health.
in writing. - (PL) Madam President, the work programme for 2008 adopts a complex approach aimed at implementing a vision of Europe that meets its citizens' future expectations. The European Commission's main priorities for the coming year are activities to promote economic growth and employment, sustainable development, and the management of migratory flows. They also concern climate change, energy, future enlargement of the EU and action on the international scene.
It should be stressed that the work plan was elaborated in the light of detailed discussions with other institutions, including the issues discussed recently in the debate on globalisation at the Council's informal meeting in Lisbon. The programme also includes priorities in the field of communications that are a further step by the Commission in its efforts to improve the flow of information about the EU to the citizens of Europe.
I was pleased to see the announcement of a new approach to implementation of the principle of subsidiarity and independent assessment of the consequences of proposed legislation to avoid mistakes in future. The proposals for new legislation to improve the situation of women, especially in reconciling the demands of family and working life - which is an important step towards combating the decline in Europe's natural increase rate - are also very welcome.
in writing. - (PT) Among the many aspects that warrant criticism on this subject, I would like to focus on one of the priorities for 2008, described by the President of the Commission as one of the most significant: the ratification of the proposal for a Treaty on European Union.
The majority of the EP 'welcomes the Commission's commitment to supporting the ratification of the Reform Treaty', 'urges the Commission ... to intensify its efforts to develop a more effective communication policy in order to achieve a better understanding by citizens of EU action ... with a view to preparing the way for ratification of the Reform Treaty and the European elections in 2009' and 'calls on the Commission to set out clearly how it intends to put into practice the content of its ... priorities, particularly the priority relating to the Reform Treaty'.
In view of the inadmissible role played by the Commission during the referendums on the so-called 'European constitution' conducted in 2005, such intentions, long proclaimed and now reaffirmed, will, if they are carried out, represent a genuine interference in the process of ratification which is a matter for each Member State.
What a contradiction on the part of the President of the Commission who, when asked about the process of ratification, replied that it was for each Member State to decide, but who specifically makes it one of his priorities to meddle with that decision!
in writing. - (PT) Since it was impossible to secure private funding, as originally planned, to supplement the financing of the 'Galileo' project, the European Union 'decided' that it should be financed entirely with public capital, notably from the Community budget.
This is the reason for the amendment to the Interinstitutional Agreement (IIA) - which established the Financial Framework for 2007-2013 - increasing the ceiling for authorisations granted under subheading 1a (competitiveness for growth) for the years 2008 to 2013 to a total of EUR 1 600 million at current prices, at the cost of under-budgeting and under-implementing the items under heading 2 ('preservation and management of natural resources', namely agriculture, fisheries and the environment) in 2007.
With this revision of the IIA and the mobilisation of the Flexibility Instrument, the EU is securing the future of its great 'priority' by guaranteeing its funding. It still remains to be seen whether, once the 'Galileo' project is completed - completed, it should be noted, with public funding - it will not be 'offered' at some later date to private capital, on the basis of some public-private partnership for example, with the public party bearing the costs and private capital making the profits.
in writing. - Do not support the creation of a Common Consolidated Corporate Tax Base.
in writing. - (RO) I am in favour of adopting the European Commission's legislative programme for next year and I believe it reflects the political priorities of the European Union very well. Nevertheless, the legislative proposals the Commission is preparing regarding the legislation of private companies and small and medium-sized companies should not affect the Member States policies that have significantly contributed to the economic growth over the last years, such as the single tax rate.
Also, the recent communication of the European Commission regarding the "Health Check" of the Common Agricultural Policy is a good basis for interinstitutional negotiation. For this purpose, the European Commission must suspend legislative proposals fundamentally amending provisions of the European Commission until the conclusion of debates between the European institutions and Member States.
Last but not least, I regret the absence of legislative initiatives in the field of common visa policy, as regards the reciprocity of granting free movement of persons between the European Union and third countries. I remind the European Commission that 12 Member States, representing over 100 million citizens of the European Union, are still excluded from the Visa Waiver Program for the United States of America.
in writing. - (PL) As a member of the ACP-EU Parliamentary Assembly, I wish to support the results of last week's EU-Africa summit meeting in Lisbon. At the Parliamentary Assembly's last session in Kigali we called for prudence and the avoidance of hasty further regulation of relations between the EU and Africa. Clearly, the Joint EU-Africa Strategy must take account of the interests of both partners, and cooperation should not take place at the expense of either of them.
The fact that the European Union is the African countries' most serious economic partner - and that most aid to Africa comes from Europe - also imposes a special responsibility on the Union. That was made clear in the Joint Statement of the European and Pan-African Parliaments, which rightly called for greater involvement of both bodies in shaping future relations between the two continents. The European Parliament has clearly stated its support for the Kigali Declaration of 22 November 2007, calling for extension of the deadline for concluding negotiations on a new EU-ACP trade agreement, for the agreement to be a prudent one, and suggesting that the rigorous demands of the WTO need to be relaxed. It is good that the priorities set until the next summit in 2009 refer not only to peace, security, human rights, energy, climate change and migration, but also to combating poverty through employment, investment in health care, and education.
in writing. - (PT) If there were any doubts about the EU's real intentions with regard to the free trade agreements it proposes to establish with the ACP (African, Caribbean and Pacific) Group of States, agreements which are described as 'economic partnership agreements' (EPAs) and which were much in evidence at the recent EU-Africa summit because some African countries refused to sign them, a reading of the resolution that has now been approved would suffice to explain them. However, João Cravinho, Portugal's Secretary of State for Foreign Affairs and Cooperation, as President of the Council, had already made things quite clear at the ACP-EU Joint Parliamentary Assembly at Kigali on 21 November.
Although obliged to retreat (for the moment), the EU sought to counter the resistance by coming up with a 'proposal to negotiate' the EPAs 'in two phases, starting with trade in goods' and proceeding later 'to include other areas, such as services and investment', at the same time promising millions and millions of euros as a pledge of the ACP countries' sovereignty and independence (economic and, soon, political). That is the object of the 'General Affairs and External Relations' Council decision of 17 November 2007.
The majority of the EP applauds and supports the decision. As for us, we denounce and oppose such intentions and policies, by which the EU seeks to recolonise the ACP countries economically.
in writing. - (DE) I welcome the fact that a large percentage of the European Parliament supports the substance of the Kigali Declaration on Economic Partnership Agreements (EPAs) which was jointly formulated in Rwanda by Members of Parliament from European, African, Caribbean and Pacific countries. I am disappointed, however, that a jointly negotiated text which was approved by the Members of the European Parliament and the parliamentarians from the ACP countries at the ACP-EU meeting in Kigali has suddenly been rejected by the EPP-ED and Liberal Groups in Strasbourg. I firmly believe this sends entirely the wrong signal in the context of negotiations on an issue which is of vital importance to the ACP countries.
in writing. - (FR) EPAs must not be seen merely as free-trade agreements in the WTO sense and, above all, they must not undermine the already vulnerable economies of communities overseas.
These agreements must constitute proper partnerships that will make for the establishment of a new economic and trading environment to promote development in all the territories concerned.
I am grateful to the Members of the House for adopting my amendment, which points out that the interests of overseas communities lie at the heart of these preferential, reciprocal agreements with the ACP countries. It is essential that we take more consistent account of the particular circumstances of the outermost regions in the negotiations, on the basis of Article 299(2) of the Treaty. Overseas Countries and Territories adjoining the ACP also merit special attention, in accordance with the association agreements that already link them to the Union under Article 299(3) of the Treaty.
Even if the current discussions are problematic, especially on the issues of local markets and the list of sensitive products, I would urge the Commission to seek compromises that respect the particular interests of the outermost regions and the Overseas Countries and Territories in question.
(The sitting was suspended at 13.50 and resumed at 15.00)